            Case 1:20-cv-03224-UNA Document 3 Filed 11/19/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MARTIN MORENO RUIZ,                           )
                                              )
                              Plaintiff,      )
                                              )
       v.                                     )      Civil Action No. 20-3224 (UNA)
                                              )
MICHAEL R. POMPEO, et al.,                    )
                                              )
                              Defendants.     )

                                 MEMORANDUM OPINION

       This matter comes before the Court upon review of plaintiff’s application for leave to

proceed in forma pauperis and his pro se complaint. Plaintiff claims an entitlement to a reward

of $36 million for information he provided “lead[ing] to the localization, arrest and conviction of

all suspect criminals (Osama Bin Laden) who conspire knowingly aiding, order, planning, master

mind, and carry through the September 11, 2011 terrorist attacks against the World Trade Center

– twin towers of New York, N.Y.” Compl. at 4 (page number designated by CM/ECF); see id. at

5-6.

       To the extent plaintiff states a viable claim against the federal government, it appears that

his claim would proceed under the Tucker Act, see 28 U.S.C. § 1491(a)(1), in the United States

Court of Federal Claims, see Mendez v. United States, 121 Fed. Cl. 370, 383 (Fed. Cl. 2015)

(finding that informant’s “non-frivolous allegations of a contract that underlies his breach

claims” may proceed in Court of Federal Claims under Tucker Act); Stack v. United States, 25

Cl. Ct. 634, 637 (Cl. Ct. 1992) (concluding that U.S. Claims Court had jurisdiction over breach

of contract claim brought by plaintiff who alleged that Internal Revenue Service agreed to pay

reward in exchange for tax information about corporation), aff’d, 983 F.2d 1088 (Fed. Cir.
          Case 1:20-cv-03224-UNA Document 3 Filed 11/19/20 Page 2 of 2




1992); see also 28 U.S.C. § 1346(a)(1) (limiting district court jurisdiction to “[a]ny civil action

or claim against the United States, not exceeding $10,000 in amount, founded either upon the

Constitution, or any Act of Congress, or any regulation of an executive department, or upon any

express or implied contract with the United States, or for liquidated or unliquidated damages in

cases not sounding in tort”). For this reason, the Court must dismiss the complaint and this civil

action for lack of subject matter jurisdiction. An Order is issued separately.



DATE: November 19, 2020                               /s/
                                                      KETANJI BROWN JACKSON
                                                      United States District Judge
